Judgment, Supreme Court, New York County (Maxwell Wiley, J.), rendered April 11, 2007, convicting defendant, upon his plea of guilty, of leaving the scene of an accident without reporting, and sentencing him to a $1,000 fine, unanimously affirmed.
We agree with defendant that his plea allocution was defective, and that the exception to the preservation requirement discussed in People v Lopez (71 NY2d 662, 666 [1988]) applies. Viewed as a whole, the allocution does not establish that defendant understood he was admitting that, at the time he left the scene, he knew or had reason to know that personal injury had been caused to another person due to an incident involving his vehicle, as opposed to having learned later that he had struck and injured someone. Such contemporaneous knowledge is an essential element of leaving the scene of an accident without reporting (Vehicle and Traffic Law § 600 [2] [a]).
Nevertheless, the only relief defendant requests is a dismissal in the interest of justice, and he expressly requests this Court to affirm his conviction if it does not dismiss the indictment. Since dismissal is not warranted (see generally People v Stewart, 230 AD2d 116 [1997], appeal dismissed 91 NY2d 900 [1998]), we affirm. Concur—Mazzarelli, J.P., Friedman, Acosta, DeGrasse and Román, JJ.